                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :     CRIM. NO. 1:20-CR-28
                                               :
        v.                                     :     (Judge Jones)
                                               :
                                               :     (Magistrate Judge Carlson)
JORGE MALDONADO                                :

                            MEMORANDUM AND ORDER

   I.        Introduction

        Jorge Maldonado is a thrice convicted drug trafficker who is awaiting trial on

his fourth drug trafficking indictment. The current allegations lodged against

Maldonado are particularly troubling. The grand jury has found that Maldonado

participated in a poly-substance drug trafficking conspiracy involving heroin,

fentanyl and cocaine. Maldonado faces enhanced penalties in this case based both

upon the drug quantities alleged in the indictment and based upon his past criminal

conduct. Maldonado is then charged with multiple acts of drug distribution, and

possession of firearms, a gun that he allegedly delivered to a police informant.

        In consideration of this criminal recidivism, and the disturbing nature of the

pending charges, we ordered Maldonado detained pending trial. We entered this

order despite the proffered third-party custodian identified by Maldonado, his step-

daughter, finding that her familial ties and the challenges she faced given the

criminal charges pending against her step-father and spouse, made inappropriate as

                                           1
a third-party custodian.

       Maldonado now asks to reconsider this decision and release him on

conditions that we previously deemed to be inadequate to ensure the safety of the

community. This case comes before us for consideration of a motion for temporary

release of the defendant filed pursuant to 18 U.S.C. § 3142(i), which provides that:

      The judicial officer may, . . ., permit the temporary release of the
      person, in the custody of a United States marshal or another appropriate
      person, to the extent that the judicial officer determines such release to
      be necessary for preparation of the person’s defense or for another
      compelling reason.

18 U.S.C. § 3142 (i).

      In the instant case, the “compelling reason” which the defendant asserts

justifies the defendant’s temporary release from pre-trial detention is the COVID-19

pandemic that is sweeping the nation, and the dangers of infection which may result

from close confinement in a custodial setting. This motion is fully briefed by the

parties, and we have afforded all parties the opportunity to make evidentiary

presentations in support of their respective positions regarding temporary release for

the defendant. Therefore, this motion is ripe for resolution.

      We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century

of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,



                                          2
and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a

danger to the community. Having conducted an individualized assessment of the

facts and circumstances presented in this case, for the reasons set forth below it is

ordered that the motion for temporary release is DENIED without prejudice.

   II.      Factual Background and Procedural History

         On February 5, 2020, the defendant was charged with conspiracy to distribute

and possess with intent to distribute heroin, fentanyl, and cocaine hydrochloride;

distribution of heroin and cocaine hydrochloride; and being a felon in possession of

a firearm in violation of 21 U.S.C. §§ 841(a)(1), 846; and 18 U.S.C. § 922(g). These

charges involved poly-substance drug distribution involving heroin, cocaine and

fentanyl, and entails trafficking both in drugs and firearms by Maldonado, who had

previously been convicted of drug trafficking on three prior occasions. Following

the defendant’s arrest, the United States moved pursuant to 18 U.S.C. § 3142 to

detain the defendant pending trial. Initial proceedings and a detention hearing were

then conducted in this case on February 6, 2020 and February 11, 2020, respectively.

         At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which provided the following information

concerning the defendant’s social and medical history, prior history of substance

abuse, and criminal record: The defendant was born in Puerto Rico in 1961 and lived



                                           3
in Connecticut and New Jersey before moving to Harrisburg, Pennsylvania in 2016.

He has been married since 2013 and has a total of seven children, one of whom he

had with his wife. With respect to his health, the defendant reports that he has two

stents in his heart and takes five different medications relating to high blood pressure

and coronary artery disease. The defendant also reported having substance abuse

problems dating back to age 15 and had consumed cocaine as recently as 12 hours

prior to the preparation of the pre-trial services report. He had participated in drug

treatment programs while incarcerated in Connecticut and New Jersey, but denied

having sought treatment outside of prison. This lengthy and involved history of

substance abuse apparently lead to an equally lengthy and robust criminal record,

including drug charges dating back to 1985 that are reminiscent of the present

pending charges in this case. Thus, it appears as though this is the defendant’s fourth

encounter with drug-related charges. The pre-trial services report also recommended

the defendant’s detention based upon a careful evaluation of the following individual

characteristics of the defendant: his criminal history, self-reported active drug use,

uncertain residence history, and the nature of the alleged instant offenses.

      Following a hearing, we ordered the defendant detained pursuant to 18 U.S.C.

§ 3142, finding that the defendant presented a risk of flight and danger to the

community, and that there was no condition or combinations of conditions which

could assure the safety of the community or the defendant’s appearance in court as



                                           4
required, including his proffered third-party custodian. On this score, we specifically

found that the following factors supported the pre-trial detention of the defendant:

the strength of the weight of the evidence against the defendant, the lengthy period

of incarceration the defendant would face if convicted, the defendant’s prior criminal

history, his history of violence or use of weapons, and his history of alcohol and

substance abuse. We also concluded that the proffered third-party custodian

identified by Maldonado, his step-daughter, was inappropriate based upon her

relative youth, familial ties and the challenges she faced given the criminal charges

pending against both her step-father and her spouse.

      The instant motion for temporary release does not focus upon or directly

challenge any of these initial detention findings or determinations. Instead, the

defendant’s motion for release rests upon a concern shared by all: the risk of

infection due to the current coronavirus pandemic. As the defendant notes, this risk

of community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease.

      In addition to this generalized concern, the defendant cites the following

specific and individualized factors which heighten these medical concerns in the

instant case: his age, high blood pressure, two stents in his heart, and coronary artery

disease. The defendant claims that these factors place him at higher risk of



                                           5
contracting COVID-19 and that any resulting illness, if he were to contract this novel

virus, could be potentially life-threatening.

      The Government, in turn, opposes this motion, arguing that the factors and

concerns that caused this court to order the defendant’s detention in the past remain

impediments to the defendant’s release. In addition, the government points out that

there have been no reported cases of COVID-19 in Dauphin County Prison (“DCP”),

the location of the defendant’s detention, and that DCP has taken numerous

precautions to identify inmates and staff who are exhibiting symptoms of the virus

and is prepared to quarantine, segregate, and treat anyone who does contract it.1

Simply stated, the government argues that the defendant has not overcome the

presumption in favor of his detention.

      We agree.




1
  Specifically, the government asserts that DCP is currently on full quarantine status
and closed to the public, keeping inmates in their housing units except for medical
emergencies, and only allowing inmates out of their housing units in groups of ten
or less. This is so inmates from different housing units will not come into contact
with each other. In addition, the entire facility is being cleaned at least three times
per day and inmates are being educated on proper hygiene with the cleaning supplies
available to them. Staff are prohibited from reporting to work if they are ill, they are
screened before arriving to work, and all staff have access to N95 masks if needed;
staff at the booking center and staff and inmates who have left the prison for transport
are likewise mandated to wear a mask. No inmates or staff have yet to test positive
for the novel virus. In sum, DCP is complying with the latest CDC guidelines for
prisons and their efforts have been successful to date.

                                           6
   III.   Discussion

          A. Temporary Release Under 18 U.S.C. § 3142

      While cast as a motion seeking temporary release under 18 U.S.C. § 3142 (i),

this motion is best understood and evaluated in the context of the Bail Reform Act

as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a

comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must
      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

                                         7
      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that

the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142 (i). Until

recently, there was a relative paucity of case law construing for us what would



                                          8
constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.

      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such

motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering

from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each

defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is



                                          9
suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)

(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his

body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).

      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL

1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.



                                        10
19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL

1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a

prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.

United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of


                                          11
temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §

3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).

      It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.2



2
 We note that the specific statutory context of § 3142(i), which controls here, and
our prior findings that the defendant’s release would present a danger to the
community thoroughly distinguish this case from Thakker v. Doll, 1:20-CV-840, an
immigration detention case relied upon by the defendant in his motion. Simply put,
this case involves an entirely different statutory framework, and the compelling
public safety considerations inspired by our finding that this defendant presented a
danger to the community were completely absent in Thakker.


                                          12
          B. The Defendant’s Motion for Temporary Release Will Be Denied.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to

carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:

(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-

19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others.

      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-

19 admittedly creates for all members of our society.” United States v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). In this case,



                                          13
beyond a genuine, but generalized, concern regarding the risks created by COVID-

19, the defendant alleges that he suffers from high blood pressure, two stents in his

heart, and coronary artery disease. The defendant claims that these factors, combined

with his advanced age place him at higher risk of contracting COVID-19 and that

any resulting illness, if he were to contract this novel virus, would be potentially life-

threatening. Thus, Maldonado provides some evidence of “particular vulnerability

to the disease,” proof which may “constitute a compelling reason for release under

§ 3142(i).” United States of America v. Kennedy, No. 18-20315, 2020 WL 1493481,

at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United States v.

Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      Yet while proof of these medical conditions may be necessary to state a claim

under § 3142(i), this diagnosis, standing alone, is not sufficient to automatically

compel a defendant’s release. Instead, we must then weigh those specific health

concerns against the substantial public safety considerations which led us to order

the defendant’s detention in the first instance. In this case, the following factors,

unique to the defendant, compelled the decision to detain the defendant as a risk of

flight and danger to the community: the strength of the weight of the evidence

against the defendant, the lengthy period of incarceration the defendant would face

if convicted, the defendant’s prior criminal history, his history of violence or use of

weapons, and his history of alcohol and substance abuse.



                                           14
      In our view, these public safety factors grounded in Maldonado current

charges and his criminal history spanning decades outweigh the defendant’s current

health concerns. Indeed, other courts who have had the occasion to make such

determinations have found that high blood pressure is insufficient to justify pre-trial

release despite the admittedly increased risk that these defendants face in light of

COVID-19. See United States v. Kahn, 2020 U.S. Dist. LEXIS 59411 (S.D. Fla.

Apr. 2, 2020) (denying pretrial release for defendant who had suffered a heart attack

and high blood pressure while incarcerated); United States v. Martin, 2020 U.S. Dist.

LEXIS 46046 (D. Md. Mar. 17, 2020) (denying pretrial release for defendant

suffering from diabetes, asthma, high blood pressure, and pain).

      In addition, we note that DCP has yet to see any confirmed cases among its

staff or inmate population and that it has several measures in place which comply

with the latest CDC guidance to prevent and contain an outbreak, should one occur.

Further, we note that the defendant’s proffered third-party custodian has already

been deemed insufficient by this court to assure the defendant’s compliance with

conditions of release or with the law.3 This, in combination with the defendant’s


3
  During a hearing on this motion on April 13, 2020, it was brought to the court’s
attention that this third-party custodian had moved since the first pre-trial release
hearing, and that this new address where the defendant would reside, and the several
blocks around it, were the locations of several controlled drug buys which lead to
the instant charges against the defendant. Thus, it appears that if we were to grant
pre-trial release to this third-party custodian, we would be releasing the defendant to
the scene of his alleged crime, something we cannot do.

                                          15
relatively well-managed health conditions and the proactive measures in place at

DCP cause us to find that the defendant has not overcome the presumption in favor

of his detention.

   IV.    Conclusion

      Based upon these findings, the defendant’s motion for temporary release

pursuant to 18 U.S.C. § 3142(i) will be DENIED. “Because the Court is mindful that

both the conditions in . . . jail and the COVID-19 pandemic itself are both rapidly

evolving, it will entertain a renewed request for release if—at some point in the

future—it becomes clear” that there are compelling reasons that justify the

defendant’s release. United States of America v. Lee, No. 19-CR-298 (KBJ), 2020

WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is entered without

prejudice to renewal of this motion at some future date should the defendant’s

circumstances materially change. An appropriate order follows.

      So ordered this 14th day of April 2020.




                                      /s/ Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge




                                        16
              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :     CRIM. NO. 1:20-CR-28
                                               :
      v.                                       :     (Judge Jones)
                                               :
                                               :     (Magistrate Judge Carlson)
JORGE MALDONADO                                :

                                      ORDER

      In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) is DENIED. “Because

the Court is mindful that both the conditions in . . . jail and the COVID-19 pandemic

itself are both rapidly evolving, it will entertain a renewed request for release if—at

some point in the future—it becomes clear” that there are compelling reasons that

justify the defendant’s release. United States of America v. Lee, No. 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is

entered without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

      So ordered this 14th day of April 2020.

                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                          17
